Citation Nr: 1113269	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  95-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for otitis externa of the right ear and if so, whether the claim should be granted.

Entitlement to service connection for ear infections other than otitis externa of the right ear.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H.  Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a May 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied reopening of the previously-denied claim for service connection for bilateral ear infections.  

The Veteran was afforded a personal hearing at the RO before a Hearing Officer in March 1997. A transcript of that hearing has been associated with the claims folders.

In a January 1999 decision, the Board determined that new and material evidence had not been submitted to reopen the claim for service connection for chronic ear infections.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 1999 order, the Court granted a joint motion of the parties and vacated the Board's decision and remanded the case to the Board for the purpose of affording the Veteran an opportunity to appear for a personal hearing before a traveling Member of the Board. 

In compliance with the Court's Order, the Board remanded the case to the RO in July 2000 so that the Veteran could be afforded a hearing before a Veterans Law Judge at the RO.  In October 2001, the veteran, through his attorney, withdrew his request for a personal hearing before a member of the Board.  The Veteran's case was thereupon returned to the Board.

Thereafter, the Board issued a decision in June 2002 again finding that new and material evidence had not been submitted to reopen the claim for service connection for chronic ear infections.  The Veteran again appealed this decision to the Court.  Pursuant to a joint motion of the parties, the Court issued an October 2003 Order that vacated the June 2002 Board decision and remanded the case to the Board for compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).

The Board remanded the case to the RO in May 2004 for actions in compliance with the Court's Order.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for chronic ear infections, on the merits, is addressed in the Remand that follows the Order section of the Decision below.


FINDINGS OF FACT

1.  Service connection for otitis externa of the right ear was denied by an RO rating decision in December 1973; the Veteran did not appeal.

2.  The subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material has been presented to reopen the claim of entitlement to service connection for otitis externa of the right ear.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The amended definition of new and material evidence, codified at 38 C.F.R. § 3.156(a) (2010), is not liberalizing.  It applies to any claim to reopen a finally decided claim received on or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to the appellant's claim to reopen, which was received before that date.

Under the criteria applicable in this case, new and material evidence is evidence not previously submitted that bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence that must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court held that the prior holdings in Justus and Evans that the credibility of the evidence is to be presumed was not altered by the Federal Circuit decision in Hodge.

Analysis

The RO issued a rating decision in December 1973 that denied service connection for otitis externa of the right ear.  The Veteran was notified of the decision by a letter in December 1973 but he did not file an appeal.  

(Notably, the RO reopened the claim and denied service connection for otitis media bilateral and otitis externa of the right ear by a rating decision in May 1985, which also denied service connection for a lung condition, a left shoulder condition and a right shoulder condition.  However, the May 1985 letter to the Veteran did not advise him that his ear infection claim had been denied; accordingly, the May 1985 decision is not a final denial.)
 
The evidence of record at the time of the December 1973 rating decision consisted only of service treatment records (STRs), which showed treatment for bilateral serous otitis in February 1967, earache in the right ear in August 1967 and otitis externa of the right ear in November 1967 but ears clinically evaluated as "normal" at the time of discharge from service.  

The Veteran was advised of the denial of service connection by a letter in December 1973 that acknowledged an ear condition had been shown in service but was considered to be acute and transitory since separation examination showed no residuals.  The letter invited the Veteran to submit evidence at any time showing the condition still exists.

The Veteran's instant claim, received in April 1994, asserts entitlement to service connection for residuals of fungal infection of both ears.

The Board notes at the outset that the last final denial in December 1973 pertained only to the right ear.  Accordingly, the question of "new and material evidence" does not pertain to any claimed left ear disorder or bilateral ear disorder.  Boggs v. Peake, 530 F.3d 1330 (Fed. Cir. 2008).

Relevant evidence received since December 1973 includes VA treatment notes showing the following: left earache in March 1994; impression of otitis media of the left ear in May 1993 and March 1995; impression of otitis externa of the left ear in August 1994; and complaint of "ear problems" in November 1995.  Newly-received evidence also includes testimony by the Veteran in March 1997 asserting recurrent bilateral earaches and ear infections since Vietnam.

As noted above, the claim was essentially denied in December 1973 because the Veteran had not presented evidence of a current disorder.  The Board previously denied reopening of the claim based on a determination that even if a disorder was shown after service, such evidence was not material because it did not show a relationship between such disorder and service.  However, the Court recently  issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown;  see Shade v. Shinseki, 24 Vet App 110 (2010).  Per the criteria of Shade, the new evidence is material to reopen the claim.

The Veteran's appeal is accordingly granted to that extent.
   



ORDER

New and material evidence having been received, the claim of entitlement to service connection for otitis externa of the right ear is reopened.


REMAND

The Board notes at the outset that the Veteran has not been afforded a VA examination, although ear infection was shown during service and the Veteran has reported chronic recurrent ear infections since discharge from service.  The Board finds the Veteran has presented a prima facie case of entitlement to service connection and should be afforded a VA medical examination at this point.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
 
Since this case was last before the Board the Court held that a Veteran seeking entitlement to service connection must be provided appropriate notice concerning  the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran should be afforded Dingess-compliant notice before the claim is readjudicated.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran with notice of the elements required to support a claim for service connection, including the disability-rating and effective date elements, and of the respective duties of VA and the claimant to procure such evidence.  The Veteran should be provided an appropriate period in which to respond. 

2.  When all indicated record development has been completed, the RO or the AMC should afford the Veteran an examination by an examiner with appropriate expertise to determine the etiology of any ear infections present during the period of this claim.

The claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.  

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that any ear infections present during the period of this claim are etiologically related to active service.

The examiner should consider the Veteran's account of his symptoms during and after service to be credible for purposes of the opinion.  If the examiner concludes during interview that the Veteran is an unreliable historian, he or she should provide the reasons for such a conclusion.

The rationale for each opinion expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for chronic ear infections.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


